Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 1 of 198




                      /LQGD1DSLHU
                          1
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 2 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 3 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 4 of 198




                     $OOHQ1DSOHV
                          1
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 5 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 6 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 7 of 198




                       $DURQ1LSSHU
                           1
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 8 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 9 of 198




                        7LP1RUWRQ
                           1
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 10 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 11 of 198




              0DUJDUHW02
&RQQHOO
                       2
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 12 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 13 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 14 of 198




                 6KDQQRQ(2OGHU
                       2
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 15 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 16 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 17 of 198




               6LVWHU.DWKOHHQ2VEHOW
                         2
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 18 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 19 of 198




                      -DFN2YHUG\N
                           2
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 20 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 21 of 198




                      :DOW3DOPLHUL
                           3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 22 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 23 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 24 of 198




                      -DPHV3DROLQL
                          3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 25 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 26 of 198




                   1LFKRODV3DUDXGD
                          3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 27 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 28 of 198




                    6DUDK.3DWULFN
                          3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 29 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 30 of 198




                       0DUN3HOOHWLHU
                            3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 31 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 32 of 198




                       3DXO3HOOHWLHU
                            3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 33 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 34 of 198




                  7KHUHVD3HOOHWLHU
                        3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 35 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 36 of 198




                         7LP3HUU\
                            3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 37 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 38 of 198




                  0LFKHOOH3DWUDJQDQX
                          3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 39 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 40 of 198




             1LFKRODV3HWUDJQDQL-U
                      3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 41 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 42 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 43 of 198




                    7KRPDV3KLOOLSV
                        3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 44 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 45 of 198




                        -RKQ3L]]DUL
                            3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 46 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 47 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 48 of 198




                       -RKQ3RGHVWD
                           3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 49 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 50 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 51 of 198




                     $QGUHD3ROFDUR
                          3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 52 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 53 of 198




                    5REHUW3RPIUH\
                         3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 54 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 55 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 56 of 198




                    0DU\%HWK3ULPR
                         3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 57 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 58 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 59 of 198




                     5RVV3URVVQHU
                         3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 60 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 61 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 62 of 198




                  $QWKRQ\3XJOLHVH
                        3
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 63 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 64 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 65 of 198




                 'U3DWULFN5LFFDUGL
                          5
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 66 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 67 of 198




                      6XVDQ5LFFDUGL
                           5
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 68 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 69 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 70 of 198




                    7HUHVD5LFFDUGL
                          5
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 71 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 72 of 198




                         &KHU\O5RH
                            5
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 73 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 74 of 198




                    $QGUHZ5RPDQR
                         5
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 75 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 76 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 77 of 198




                 'U6WHSKHQ5RPDQR
                          5
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 78 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 79 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 80 of 198




                   -XOLD5RVHQNUDQW]
                          5
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 81 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 82 of 198




                    'DYLG6DODQJHU
                         6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 83 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 84 of 198




                       *HRUJH6DUNXV
                            6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 85 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 86 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 87 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 88 of 198




                 5REHUW06HNRZVNL
                         6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 89 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 90 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 91 of 198




                      %DUEDUD6HVVOHU
                            6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 92 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 93 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 94 of 198




                    *UHJ6KHSDUGVRQ
                          6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 95 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 96 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 97 of 198




                       =DFKDU\6ODGLFN
                             6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 98 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 99 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 100 of 198




                       )UDQN6PLWK-U
                             6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 101 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 102 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 103 of 198




                       3DXO6RORPRQ
                            6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 104 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 105 of 198




                     7KHUHVD6SHUDWR
                           6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 106 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 107 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 108 of 198




                      0HOLVVD6SLFHU
                           6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 109 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 110 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 111 of 198




                   0LFKHOOH6WDQWRQ
                        6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 112 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 113 of 198




                   'U'HEELH6\GRZ
                         6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 114 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 115 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 116 of 198




          6]\PDQVNL$GDPDQG6DUD
                    6
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 117 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 118 of 198




                           7RP7DUU\
                              7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 119 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 120 of 198




                     6DPLU$7DZLO
                           7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 121 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 122 of 198




                   6WHYHQ7KRPSVRQ
                          7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 123 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 124 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 125 of 198




                          5REHUW7LVR
                             7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 126 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 127 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 128 of 198




                        5REHUW7RGG
                            7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 129 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 130 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 131 of 198




            5HYHUDQG-DPHV7RUPH\
                      7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 132 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 133 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 134 of 198




                      *HUDOG7UDFH\
                           7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 135 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 136 of 198




                           /\QQ7UDF\
                              7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 137 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 138 of 198




                    /HRQRUD7UHVSDV]
                          7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 139 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 140 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 141 of 198




             5HYHUDQG-RKQ7XPLQR
                     7
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 142 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 143 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 144 of 198




                     0HODQLH9LODUGL
                          9
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 145 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 146 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 147 of 198




                    $QWKRQ\9LVFR
                         9
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 148 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 149 of 198




                     7HGG\9RXOJDULV
                           9
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 150 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 151 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 152 of 198




                       0LFKDHO:DOVHU
                            :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 153 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 154 of 198




                       5REHUW:DWHUV
                           :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 155 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 156 of 198




              5HYHUDQG-RKQ:HUQHU
                      :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 157 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 158 of 198




                   0DUJDUHW:LOOLDPV
                         :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 159 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 160 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 161 of 198




                    &DUROLQH:LOVRQ
                          :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 162 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 163 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 164 of 198




                      'DQLHO:LOVRQ
                           :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 165 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 166 of 198




                       -RKQ:LOVRQ
                           :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 167 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 168 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 169 of 198




                        7LP:LQWHUV
                            :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 170 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 171 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 172 of 198




                      &KHW:LVQLHZVNL
                            :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 173 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 174 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 175 of 198




                 &KULVWLQD:LVQLHZVNL
                         :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 176 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 177 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 178 of 198




                    0DUWLQ:LVQLHZVNL
                           :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 179 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 180 of 198




                     0DU\:LVQLHZVNL
                          :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 181 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 182 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 183 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 184 of 198




                0DWWKHZ:LVQLHZVNL
                       :
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 185 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 186 of 198




              5HYHUDQG5REHUW<DH]HO
                       <
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 187 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 188 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 189 of 198




                      7KRPDV<RXQJ
                          <
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 190 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 191 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 192 of 198




                         6DQGUD=HQV
                             =
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 193 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 194 of 198




                     &DU\OH=LSSULFK
                           =
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 195 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 196 of 198
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 197 of 198




                     9DQQDWL=RSK\
                          =
Case 1:16-cr-00776-VEC Document 909-4 Filed 11/19/18 Page 198 of 198
